JUVENILE COURT PROCEDURAL RULES COMMITTEE
                              FINAL REPORT1

            Adoption of Pa.R.J.C.P. 415 & Amendment of Pa.R.J.C.P. 620

       On May 23, 2018, the Supreme Court adopted new Rule of Juvenile Court
Procedure 415 and amended Rule of Juvenile Court Procedure 620 to provide a
procedural mechanism for weight of the evidence claims to be raised before the juvenile
court.

       When the Supreme Court of Pennsylvania decided In re J.B., 106 A.3d 76 (Pa.
2014), it considered whether the juvenile waived a claim that a finding was against the
weight of the evidence by failing to raise it first with the juvenile court. The Court observed
that, unlike Pa.R.Crim.P. 607, the Pennsylvania Rules of Juvenile Court Procedure do
not contain a provision addressing how or when a weight of the evidence claim should be
raised.

       The Juvenile Court Procedural Rules Committee proposed rulemaking to create a
mechanism to provide for weight of the evidence claims to be raised at three decision
points in a delinquency proceeding: 1) the ruling on the offenses pursuant to Rule 408; 2)
the adjudication of delinquency pursuant to Rule 409; and 3) the dispositional order
pursuant to Rule 515. See 47 Pa.B. 942 (February 18, 2017). However, the proposal
was revised post-publication to eliminate the provision for such claims to be raised from
the dispositional order. This revision was intended for the new procedure to hew more
closely to Pa.R.Crim.P. 607.

       Additionally, stylistic and editorial revisions were made throughout Rule 620 and
its Comment, including a cross-reference to new Rule 415.

       The amendments will become effective October 1, 2018.




1   The Committee’s Final Report should not be confused with the official Committee
Comments to the rules. Also note that the Supreme Court does not adopt the
Committee’s Comments or the contents of the Committee’s explanatory Final Reports.